Exhibit 10.3

 

 

 

 

 

 

 

ADMINISTRATION AGREEMENT

 

among

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2019-A,

 

as Issuer,

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Administrator,

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

 

as Trust Depositor,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Indenture Trustee

 

 

Dated as of June 1, 2019

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

SECTION 1.

DUTIES OF THE ADMINISTRATOR

1

SECTION 2.

RECORDS

7

SECTION 3.

COMPENSATION

7

SECTION 4.

ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER

7

SECTION 5.

INDEPENDENCE OF THE ADMINISTRATOR

7

SECTION 6.

NO JOINT VENTURE

7

SECTION 7.

OTHER ACTIVITIES OF ADMINISTRATOR

8

SECTION 8.

TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR

8

SECTION 9.

ACTION UPON TERMINATION, RESIGNATION OR REMOVAL

9

SECTION 10.

NOTICES

9

SECTION 11.

AMENDMENTS

9

SECTION 12.

SUCCESSORS AND ASSIGNS

10

SECTION 13.

GOVERNING LAW

10

SECTION 14.

HEADINGS

10

SECTION 15.

COUNTERPARTS

10

SECTION 16.

SEVERABILITY

10

SECTION 17.

NOT APPLICABLE TO HARLEY-DAVIDSON IN OTHER CAPACITIES

10

SECTION 18.

LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE

10

SECTION 19.

THIRD-PARTY BENEFICIARY

11

SECTION 20.

SURVIVABILITY

11

 

--------------------------------------------------------------------------------



 

This Administration Agreement (this “Agreement”), dated as of June 1, 2019,
among Harley-Davidson Motorcycle Trust 2019-A (the “Issuer”), Harley-Davidson
Credit Corp. (together with its successors and assigns “Harley-Davidson Credit”
and in its capacity as administrator, the “Administrator”), Harley-Davidson
Customer Funding Corp. (the “Trust Depositor”), and The Bank of New York Mellon
Trust Company, N.A., not in its individual capacity but solely as Indenture
Trustee (together with its successors and assigns, the “Indenture Trustee”).

 

 

W I T N E S S E T H:

 

WHEREAS, the Issuer is issuing the Notes pursuant to the Indenture, dated as of
the date hereof (the “Indenture”), between the Issuer and the Indenture Trustee
(capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Indenture or the Sale and Servicing Agreement);

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes including (i) a Sale and Servicing Agreement, dated as of
the date hereof (the “Sale and Servicing Agreement”), among the Issuer, the
Indenture Trustee, the Trust Depositor and Harley-Davidson Credit, as servicer
(together with its successors and assigns in such capacity, the “Servicer”), and
(ii) the Indenture (collectively referred to hereinafter as the “Transaction
Documents”);

 

WHEREAS, pursuant to the Transaction Documents, the Issuer and the Owner Trustee
are required to perform certain duties in connection with (i) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and
(ii) the beneficial ownership interest in the Issuer;

 

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Transaction Documents as the Issuer and the
Owner Trustee may from time to time request; and

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

 

NOW, THEREAFTER, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                  Duties of the Administrator.

 

(a)                               Duties with respect to the Indenture.

 

(i)                                  The Administrator agrees to perform all its
duties as Administrator and the duties of the Issuer and the Owner Trustee under
the Indenture and the Sale and Servicing Agreement. 

 

--------------------------------------------------------------------------------



 

In addition, the Administrator shall consult with the Owner Trustee  regarding
the duties of the Issuer or the Owner Trustee under the Indenture.  The
Administrator shall monitor the performance of the Issuer and shall advise the
Owner Trustee when action is necessary to comply with the respective duties of
the Issuer and the Owner Trustee under the Indenture.  The Administrator shall
prepare for execution by the Issuer, or shall cause the preparation by other
appropriate persons of, all such documents, reports, filings, instruments,
certificates and opinions that it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Indenture.  In furtherance
of the foregoing, the Administrator shall take all appropriate action that the
Issuer or the Owner Trustee is required to take pursuant to the Indenture
including, without limitation, such of the following as are required with
respect to the foregoing matters under the Indenture (references are to Sections
of the Indenture):

 

(A)                           the duty to cause the Note Register to be kept and
to give the Indenture Trustee notice of any appointment of a new Note Registrar
and the location, or change in location, of the Note Register (Section 2.04);

 

(B)                            the notification of Noteholders of the final
principal payment on their Notes (Section 2.07(b));

 

(C)                            the fixing or causing to be fixed of any special
record date and the notification of the Indenture Trustee and Noteholders with
respect to special payment dates, if any (Section 2.07(c));

 

(D)                           the preparation of or obtaining of the documents
and instruments required for execution and authentication of the Notes and
delivery of the same to the Indenture Trustee (Section 2.02);

 

(E)                             the preparation, obtaining or filing of the
instruments, opinions and certificates and other documents required for the
release of Collateral (Section 2.12);

 

(F)                              the maintenance of an office for registration
of transfer or exchange of Notes (Section 3.02);

 

(G)                           the duty to cause newly appointed Paying Agents,
if any, to deliver to the Indenture Trustee the instrument specified in the
Indenture regarding funds held in trust (Section 3.03);

 

(H)                           the direction to the Indenture Trustee to deposit
monies with Paying Agents, if any, other than the Indenture Trustee
(Section 3.03);

 

(I)                                 the obtaining and preservation of the
Issuer’s qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of the Indenture, the Notes, the Collateral and each other
instrument and agreement included in the Collateral (Section 3.04);

 

- 2 -

--------------------------------------------------------------------------------



 

(J)                                the preparation of all supplements and
amendments to the Indenture and all financing statements, continuation
statements, instruments of further assurance and other instruments and the
taking of such other action as is necessary or advisable to protect the
Collateral other than as prepared by the Servicer (Section 3.05);

 

(K)                           the delivery of the Opinion of Counsel on the
Closing Date and certain other statements as to compliance with the Indenture
(Sections 3.06 and 3.09);

 

(L)                             the identification to the Indenture Trustee in
an Officer’s Certificate of a Person with whom the Issuer has contracted to
perform its duties under the Indenture (Section 3.07(b));

 

(M)                         the notification of the Indenture Trustee and each
Rating Agency of an Event of Termination under the Sale and Servicing Agreement
and of the appointment of a Successor Servicer (Section 3.07(d));

 

(N)                           the duty to cause the Servicer to comply with
Article Five and Article Nine of the Sale and Servicing Agreement
(Section 3.14);

 

(O)                           the preparation and obtaining of documents and
instruments required for the release of the Issuer from its obligations under
the Indenture (Section 3.10(b) and Section 3.11(b));

 

(P)                              the delivery of written notice to the Indenture
Trustee and each Rating Agency of each Event of Default under the Indenture and
each Event of Termination by the Servicer under the Sale and Servicing Agreement
(Section 3.18);

 

(Q)                           the delivery of written notice to each Rating
Agency of amendments to the Sale and Servicing Agreement (Section 3.21);

 

(R)                            the monitoring of the Issuer’s obligations as to
the satisfaction and discharge of the Indenture and the preparation of an
Officer’s Certificate and the obtaining of the Opinion of Counsel and the
Independent Certificate relating thereto (Section 4.01);

 

(S)                              the compliance with any written directive of
the Indenture Trustee with respect to the sale of the Collateral in a
commercially reasonable manner if an Event of Default shall have occurred and be
continuing and the delivery of written notice of such sale to the Rating
Agencies (Section 5.04);

 

(T)                             the preparation and delivery of notice to
Noteholders of the removal of the Indenture Trustee and the appointment of a
successor Indenture Trustee (Section 6.08);

 

(U)                           the preparation of any written instruments
required to confirm more fully the authority of any co-trustee or separate
trustee and any written instruments necessary in connection with the resignation
or removal of the Indenture Trustee or any co-trustee or separate trustee
(Sections 6.08 and 6.10);

 

- 3 -

--------------------------------------------------------------------------------



 

(V)                           the delivery of notice to the Rating Agencies of a
successor Indenture Trustee by merger, conversion or consolidation of the
Indenture Trustee (Section 6.09);

 

(W)                        the furnishing of the Indenture Trustee with the
names and addresses of Noteholders during any period when the Indenture Trustee
is not the Note Registrar (Section 7.01);

 

(X)                           the opening of one or more accounts in the
Indenture Trustee’s name, the preparation and delivery of Issuer Orders,
Officer’s Certificates and Opinions of Counsel and all other actions necessary
with respect to investment and reinvestment of funds in the Trust Accounts
(Sections 8.02 and 8.03);

 

(Y)                           the preparation of an Issuer Request and Officer’s
Certificate and the obtaining of an Opinion of Counsel and Independent
Certificates, if necessary, for the release of the Collateral (Sections 8.04 and
8.05);

 

(Z)                             the preparation of Issuer Orders and the
obtaining of Opinions of Counsel with respect to the execution of supplemental
indentures and the mailing to the Rating Agencies and the Noteholders of notices
with respect to such supplemental indentures (Sections 9.01, 9.02 and 9.03);

 

(AA)                the execution and delivery of new Notes conforming to any
supplemental indenture (Section 9.06);

 

(BB)                  the duty to notify each Rating Agency and the Indenture
Trustee of redemption of the Notes (Section 10.01);

 

(CC)                  the preparation and delivery of all Officer’s
Certificates, Opinions of Counsel and Independent Certificates with respect to
any requests by the Issuer to the Indenture Trustee to take any action under the
Indenture (Section 11.01(a));

 

(DD)                the preparation and delivery of Officer’s Certificates and
the obtaining of Independent Certificates, if necessary, for the release of
property from the lien of the Indenture (Section 11.01(b));

 

(EE)                    the preparation and delivery to Noteholders and the
Indenture Trustee of any agreements with respect to alternate payment and notice
provisions (Section 11.06);

 

(FF)                      the recording of the Indenture, if applicable
(Section 11.15); and

 

(GG)                the appointment of a successor Indenture Trustee
(Section 6.08).

 

(ii)                              The Administrator will:

 

(A)                           except as otherwise expressly provided in the
Indenture, which provides for the payment of the Indenture Trustee Fee, pay the
Indenture Trustee’s fees and reimburse the

 

- 4 -

--------------------------------------------------------------------------------



 

Indenture Trustee upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of the Indenture (including the reasonable compensation, expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence or bad faith;

 

(B)                            indemnify the Indenture Trustee and its agents
for, and hold them harmless against, any loss, liability or expense incurred
without negligence or bad faith on their part, arising out of or in connection
with the acceptance or administration of the transactions contemplated by the
Indenture, including the reasonable costs and expenses of defending themselves
against any claim or liability in connection with the exercise or performance of
any of their powers or duties under the Indenture;

 

(C)                            indemnify the Owner Trustee and its agents for,
and hold them harmless against, any loss, liability or expense incurred without
negligence or bad faith on their part, arising out of or in connection with the
acceptance or administration of the transactions contemplated by the Trust
Agreement, including the reasonable costs and expenses of defending themselves
against any claim or liability in connection with the exercise or performance of
any of their powers or duties under the Trust Agreement; and

 

(D)                           maintain the effectiveness of all of the Issuer’s
licenses required under the Pennsylvania Motor Vehicle Sales Finance Act in
connection with the Indenture and the transactions contemplated thereby until
the lien and security interest of the Indenture shall no longer be in effect in
accordance with the terms thereof.

 

(b)                              Additional Duties.

 

(i)                                  In addition to the duties set forth in
Section 1(a)(i), the Administrator (A) shall perform such calculations and shall
prepare or shall cause the preparation by other appropriate persons of, and
shall execute on behalf of the Issuer or the Owner Trustee, all such documents,
reports, filings, instruments, certificates and opinions that the Issuer or the
Owner Trustee are required to prepare, file or deliver pursuant to the
Transaction Documents or under Section 5.03 of the Trust Agreement, (B) shall
deliver on behalf of the Issuer or the Owner Trustee, all notices required to be
delivered to the Rating Agencies pursuant to the Transaction Documents and the
Trust Agreement, and (C) at the request of the Owner Trustee shall take all
appropriate action that the Issuer or the Owner Trustee are required to take
pursuant to the Transaction Documents.  In furtherance thereof, the Owner
Trustee shall, on behalf of the Issuer, execute and deliver to the Administrator
and to each successor Administrator appointed pursuant to the terms hereof, one
or more powers of attorney substantially in the form of Exhibit A hereto,
appointing the Administrator the attorney-in-fact of the Issuer for the purpose
of executing on behalf of the Owner Trustee and the Issuer all such documents,
reports, filings, instruments, certificates and opinions.  Subject to Section 5,
and in accordance with the directions of the Issuer, the Administrator shall
administer, perform or supervise the performance of such other activities in
connection with the Collateral (including the Transaction Documents) as are not
covered by any

 

- 5 -

--------------------------------------------------------------------------------



 

of the foregoing provisions and as are expressly requested by the Issuer and are
reasonably within the capability of the Administrator.

 

(ii)                              Notwithstanding anything in this Agreement or
the Transaction Documents to the contrary, the Administrator shall be
responsible for promptly notifying the Owner Trustee in the event that any
withholding tax is imposed on the Trust’s payments (or allocations of income) to
a Certificateholder as contemplated in Section 5.01(d) of the Trust Agreement. 
Any such notice shall specify the amount of any withholding tax required to be
withheld by the Owner Trustee pursuant to such provision.

 

(iii)                          Notwithstanding anything in this Agreement or the
Transaction Documents to the contrary, the Administrator shall be responsible
for performance of the duties of the Owner Trustee set forth in Section 5.03(a),
(c), (d), and (e), and the penultimate sentence of Section 5.03 of the Trust
Agreement with respect to, among other things, accounting and reports to the
Certificateholders; provided, however, that the Owner Trustee shall retain
responsibility for the distribution of information forms necessary to enable
each Certificateholder to prepare its federal and state income tax returns.

 

(iv)                          If the Administrator or any of its Affiliates is
not the sole Certificateholder, the Administrator shall satisfy its obligations
with respect to clauses (ii) and (iii) above by retaining, at the expense of the
Trust payable by the Administrator, a firm of independent public accountants
acceptable to the Owner Trustee, which shall perform the obligations of the
Administrator thereunder.

 

(v)                              The Administrator shall perform the duties of
the Administrator specified in Section 10.02 of the Trust Agreement required to
be performed in connection with the resignation or removal of the Owner Trustee,
and any other duties expressly required to be performed by the Administrator
under the Trust Agreement.

 

(vi)                          In carrying out the foregoing duties or any of its
other obligations under this Agreement, the Administrator may enter into
transactions or otherwise deal with any of its Affiliates; provided, however,
that the terms of any such transactions or dealings shall be in accordance with
any directions received from the Issuer and shall be, in the Administrator’s
opinion, no less favorable to the Issuer than would be available from
unaffiliated parties.

 

(c)                               Non-Ministerial Matters.

 

(i)                                  With respect to matters that in the
reasonable judgment of the Administrator are non-ministerial, the Administrator
shall not take any action unless, within a reasonable time before the taking of
such action, the Administrator shall have notified the Owner Trustee of the
proposed action and the Owner Trustee shall not have withheld consent or
provided an alternative direction.  For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

 

(A)                           the amendment of or any supplement to the
Indenture;

 

- 6 -

--------------------------------------------------------------------------------



 

(B)                            the initiation of any claim or lawsuit by the
Issuer and the compromise of any action, claim or lawsuit brought by or against
the Issuer (other than in connection with the collection of the Contracts);

 

(C)                            the amendment, change or modification of any
other Transaction Documents;

 

(D)                           the appointment of successor Note Registrars,
successor Paying Agents and successor Indenture Trustees pursuant to the
Indenture or the appointment of successor Administrators or a successor
Servicer, or the consent to the assignment by the Note Registrar, Paying Agent
or Indenture Trustee of its obligations under the Indenture; and

 

(E)                             the removal of the Indenture Trustee.

 

(ii)                              Notwithstanding anything to the contrary in
this Agreement, the Administrator shall not be obligated to, and shall not,
(A) make any payments to the Noteholders under the Transaction Documents,
(B) sell the Collateral pursuant to clause (iv) of Section 5.04 of the
Indenture, (C) take any other action that the Issuer directs the Administrator
not to take on its behalf or (D) take any other action which may be construed as
having the effect of varying the investment of the Holders.

 

Section 2.                                        Records.   The Administrator
shall maintain appropriate books of account and records relating to services
performed hereunder, which books of account and records shall be accessible for
inspection by the Issuer and the Owner Trustee at any time during normal
business hours.

 

Section 3.                                  Compensation.  As compensation for
the performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to a monthly fee which shall be solely an obligation of the Trust
Depositor and shall be in an amount as shall be agreeable to the Trust Depositor
and the Administrator.

 

Section 4.                                  Additional Information to be
Furnished to the Issuer.  The Administrator shall furnish to the Issuer from
time to time such additional information regarding the Collateral as the Issuer
shall reasonably request.

 

Section 5.                                  Independence of the Administrator. 
For all purposes of this Agreement, the Administrator shall be an independent
contractor and shall not be subject to the supervision of the Issuer or the
Owner Trustee with respect to the manner in which it accomplishes the
performance of its obligations hereunder.  Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or represent the
Issuer or the Owner Trustee in any way and shall not otherwise be deemed an
agent of the Issuer or the Owner Trustee.

 

Section 6.                                  No Joint Venture.  Nothing contained
in this Agreement (i) shall constitute the Administrator and either of the
Issuer or the Owner Trustee as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on any of them, or
(iii) shall be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.

 

- 7 -

--------------------------------------------------------------------------------



 

Section 7.                                  Other Activities of Administrator. 
Nothing herein shall prevent the Administrator or any Affiliate from engaging in
other business or, in its sole discretion, from acting in a similar capacity as
an administrator for any other Person or entity even though such person or
entity may engage in business activities similar to those of the Issuer, the
Owner Trustee or the Indenture Trustee.

 

Section 8.                                  Term of Agreement; Resignation and
Removal of Administrator.  This Agreement shall continue in force until the
termination of the Issuer, upon which event this Agreement shall automatically
terminate.

 

(a)                               Subject to Section 8(d) and Section 8(e), the
Administrator may resign its duties hereunder by providing the Issuer with at
least 60 days’ prior written notice.

 

(b)                              Subject to Section 8(d) and Section 8(e), the
Issuer may remove the Administrator without cause by providing the Administrator
with at least 60 days’ prior written notice.

 

(c)                               Subject to Section 8(d) and Section 8(e), at
the sole option of the Issuer, the Administrator may be removed immediately upon
written notice of termination from the Issuer to the Administrator if any of the
following events shall occur:

 

(i)                                  the Administrator shall default in the
performance of any of its duties under this Agreement and, after notice of such
default, shall not cure such default within ten days (or, if such default cannot
be cured in such time, shall not give within ten days such assurance of cure as
shall be reasonably satisfactory to the Issuer);

 

(ii)                              a court having jurisdiction in the premises
shall enter a decree or order for relief, and such decree or order shall not
have been vacated within 60 days, in respect of the Administrator in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for the Administrator or
any substantial part of its property or order the winding-up or liquidation of
its affairs; or

 

(iii)                          the Administrator shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Administrator or any substantial part of its property, shall
consent to the taking of possession by any such official of any substantial part
of its property, shall make any general assignment for the benefit of creditors
or shall fail generally to pay its debts as they become due.

 

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) above shall occur, it shall give written notice thereof to the Issuer and
the Indenture Trustee within seven days after the occurrence of such event.

 

(d)                              No resignation or removal of the Administrator
pursuant to this Section shall be effective until (i) a successor Administrator
shall have been appointed by the Issuer and (ii) such

 

- 8 -

--------------------------------------------------------------------------------



 

successor Administrator shall have agreed in writing to be bound by the terms of
this Agreement in the same manner as the Administrator is bound hereunder.

 

(e)                               The appointment of any successor Administrator
shall be effective only after the satisfaction of the Rating Agency Condition
with respect to the proposed appointment.

 

(f)                                Subject to Section 8(d) and 8(e), the
Administrator acknowledges that upon the appointment of a Successor Servicer
pursuant to the Sale and Servicing Agreement, the Administrator shall
immediately resign and such Successor Servicer shall automatically become the
Administrator under this Agreement.

 

Section 9.                                  Action upon Termination, Resignation
or Removal.  Promptly upon the effective date of termination of this Agreement
pursuant to Section 8 or the resignation or removal of the Administrator
pursuant to Section 8(a), (b), (c) or (f), the Administrator shall be entitled
to be paid all fees and reimbursable expenses accruing to it to the date of such
termination, resignation or removal.  The Administrator shall forthwith upon
such termination pursuant to Section 8 deliver to the Issuer all property and
documents of or relating to the Collateral then in the custody of the
Administrator.  In the event of the resignation or removal of the Administrator
pursuant to Section 8(a), (b), (c) or (f), respectively, the Administrator shall
cooperate with the Issuer and take all reasonable steps requested to assist the
Issuer in making an orderly transfer of the duties of the Administrator.

 

Section 10.                          Notices.   All notices, demands,
certificates, requests and communications hereunder (“notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the U.S. mail,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (b) upon receipt when sent through an overnight courier, or (c) on
the date personally delivered to an Authorized Officer of the party to which
sent, or (d) on the date transmitted by legible telecopier or electronic mail
transmission with a confirmation of receipt, in all cases addressed to the
recipient at the address for such recipient set forth in the Sale and Servicing
Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 11.                          Amendments.  This Agreement may be amended
from time to time by a written amendment duly executed and delivered by the
parties hereto, with the written consent of the Owner Trustee but without the
consent of the Noteholders, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders; provided that such
amendment will not, in the Opinion of Counsel satisfactory to the Indenture
Trustee, materially and adversely affect the interest of any Noteholder.  This
Agreement may also be amended by the parties hereto with the written consent of
the Owner Trustee and the Required Holders for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Noteholders;
provided, however, that no such amendment may (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on the Contracts or distributions that are required to be made for the
benefit of the Noteholders or (ii) reduce the aforesaid percentage of

 

- 9 -

--------------------------------------------------------------------------------



 

the holders of Notes which are required to consent to any such amendment,
without the consent of the holders of all outstanding Notes.  Notwithstanding
the foregoing, the Administrator may not amend this Agreement without the
permission of the Trust Depositor, which permission shall not be unreasonably
withheld.

 

Section 12.                          Successors and Assigns.  This Agreement may
not be assigned by the Administrator unless such assignment is previously
consented to in writing by the Issuer, the Indenture Trustee and the Owner
Trustee and subject to the satisfaction of the Rating Agency Condition in
respect thereof.  An assignment with such consent and satisfaction, if accepted
by the assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder.  Notwithstanding the foregoing, this Agreement
may be assigned by the Administrator without the consent of the Issuer or the
Owner Trustee to a corporation or other organization that is a successor (by
merger, consolidation or purchase of assets) to the Administrator; provided that
such successor organization executes and delivers to the Issuer, the Owner
Trustee and the Indenture Trustee an agreement, in form and substance reasonably
satisfactory to the Owner Trustee and the Indenture Trustee, in which such
corporation or other organization agrees to be bound hereunder by the terms of
said assignment in the same manner as the Administrator is bound hereunder. 
Subject to the foregoing, this Agreement shall bind any successors or assigns of
the parties hereto.

 

Section 13.                          Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 14.                          Headings.  The section and subsection
headings hereof have been inserted for convenience of reference only and shall
not be construed to affect the meaning, construction or effect of this
Agreement.

 

Section 15.                          Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same agreement.

 

Section 16.                          Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 17.                          Not Applicable to Harley-Davidson Credit in
Other Capacities.  Nothing in this Agreement shall affect any obligation
Harley-Davidson Credit may have in any other capacity.

 

Section 18.                          Limitation of Liability of Owner Trustee
and Indenture Trustee.

 

(a)                               Notwithstanding anything contained herein to
the contrary, this instrument has been countersigned by Wilmington Trust,
National Association, not in its individual capacity but solely in its capacity
as Owner Trustee of the Issuer and in no event shall Wilmington Trust, National
Association in its individual capacity or any beneficial owner of the Issuer
have any liability for the representations,

 

- 10 -

--------------------------------------------------------------------------------



 

warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer. 
For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles Six, Seven and
Eight of the Trust Agreement.

 

(b)                              Notwithstanding anything contained herein to
the contrary, this Agreement has been countersigned by The Bank of New York
Mellon Trust Company, N.A. not in its individual capacity but solely as
Indenture Trustee and in no event shall The Bank of New York Mellon Trust
Company, N.A. have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

Section 19.                          Third-party Beneficiary.  The Owner Trustee
is a third-party beneficiary to this Agreement and is entitled to the rights and
benefits hereunder and may enforce the provisions hereof as if it were a party
hereto.

 

Section 20.                          Survivability.  The obligations of the
Administrator described in Section 1(a)(ii) hereof shall survive termination of
this Agreement.

 

[signature page follows]

 

- 11 -

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST

 

2019-A

 

 

 

By:

Wilmington Trust, National Association,

 

 

not in its individual capacity but solely

 

 

as Owner Trustee

 

 

 

By:

 

 

 

Printed Name:

 

 

Title:

 

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING

 

CORP., as Trust Depositor

 

 

 

By:

 

 

 

Printed Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST

 

COMPANY, N.A.,

 

not in its individual capacity but solely as

 

Indenture Trustee

 

 

 

By:

 

 

 

Printed Name:

 

 

Title:

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Administrator

 

 

 

By:

 

 

 

Printed Name:

 

 

Title:

 

 

 

Signature Page to Administration Agreement

 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

LIMITED POWER OF ATTORNEY

 

State of Illinois

)

 

 

 

) SS.

 

 

County of Cook

)

 

 

KNOW ALL PERSONS BY THESE PRESENTS, that Wilmington Trust, National Association,
a national banking association (the “Owner Trustee”), whose principal executive
office is located at 1100 North Market Street, Wilmington, Delaware Attention: 
Trust Administration, by and through its duly elected and authorized officer,
_________________________________________, on behalf of itself and of
Harley-Davidson Motorcycle Trust 2019-A (the “Issuer”), as Issuer, under the
Administration Agreement, dated as of June 1, 2019 (the “Administration
Agreement”), among the Issuer, Harley-Davidson Customer Funding Corp., The Bank
of New York Mellon Trust Company, N.A., as Indenture Trustee, and
Harley-Davidson Credit Corp., as Administrator, does hereby nominate, constitute
and appoint Harley-Davidson Credit Corp., a Nevada corporation, each of its
officers from time to time and each of its employees authorized by it from time
to time to act hereunder, jointly and each of them severally, together or acting
alone, its true and lawful attorney-in-fact, for the Owner Trustee and the
Issuer in their name, place and stead, in the sole discretion of such
attorney-in-fact, to perform such calculations and prepare or cause the
preparation by other appropriate persons of, and to execute on behalf of the
Issuer or the Owner Trustee, all such documents, reports, filings, instruments,
certificates and opinions that the Issuer or the Owner Trustee is required to
prepare, file or deliver pursuant to the Administration Agreement, and to take
any and all other action, as such attorney-in-fact may deem necessary or
desirable in accordance with the directions of the Owner Trustee and in
connection with its duties as Administrator or successor Administrator under the
Administration Agreement.  Capitalized terms used herein that are not otherwise
defined shall have the meanings ascribed thereto in the Administration
Agreement.

 

The Owner Trustee hereby ratifies and confirms the execution, delivery and
performance (whether before or after the date hereof) of the above-mentioned
documents, reports, filings, instruments, certificates and opinions, by the
attorney-in-fact and all that the attorney-in-fact shall lawfully do or cause to
be done by virtue hereof.

 

The Owner Trustee hereby agrees that no person or other entity dealing with the
attorney-in-fact shall be bound to inquire into such attorney-in-fact’s power
and authority hereunder and any such person or entity shall be fully protected
in relying on such power of authority.

 

This Limited Power of Attorney may not be assigned without the prior written
consent of the Owner Trustee.  It is effective immediately and will continue
until it is revoked.

 

--------------------------------------------------------------------------------



 

This Limited Power of Attorney shall be governed and construed in accordance
with the laws of the State of Illinois without reference to principles of
conflicts of law.

 

Executed as of this 1st day of June, 2019.

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee

 

 

 

By:

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------



 

CERTIFICATE OF ACKNOWLEDGMENT OF

 

NOTARY PUBLIC

 

 

State of Delaware

)

 

 

 

) SS.

 

 

County of New Castle

)

 

 

On _______ __, 2019 before
me,                                                                                    

 

[Insert name and title of notary]

 

personally appeared
                                                                                           

 

o         personally known to me, or

 

o         proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are

 

subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ties), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature: ____________________________

 

 

 

               Notary Public, State of Delaware

 

               My Commission Expires

[SEAL]

 

--------------------------------------------------------------------------------